DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed 9/6/2021, the citations to “All Office Actions, U.S. Patent Application Ser. No. 17/172,479 (Attorney Docket No. 15717), SEE PAIR” and “All Office Actions, U.S. Patent Application Ser. No. 17/172448 (Attorney Docket No. 15715), SEE PAIR” have been crossed out because these documents have not been submitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-16, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/172,448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and conflicting claims are substantially similar with minor obvious differences and minor differences in language  The differences in the instant claims such as the one or more clocksprings and commutation device are known in the art (see art rejections) and are obvious modifications to a PHOSITA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “the first and second clocksprings.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2016/0230328; cited by Applicant).
Regarding claims 1, 5, and 6, Bae discloses a dynamic balancing assembly for a laundry apparatus (abstract), the dynamic balancing assembly comprising: a control unit (380, 398; paragraphs 102-103); one or more counterweight devices configured to be orbited about a primary rotation axis of the laundry apparatus to counteract a load imbalance in a drum of the laundry apparatus (30, 43, 100a, 100b, 200a, 200b); and one or more clocksprings communicatively coupling each of the one or more counterweight devices to the control unit (240, 241, 242); one or more load imbalance sensors communicatively coupled to the control unit and configured to output a load imbalance signal to the control unit, the load imbalance signal being indicative of the load imbalance within the drum of the laundry apparatus (24, 340; 380, 398; paragraphs 102-103); an orbital balancing passage arranged concentrically around the primary rotation axis (100a, 100b, 110); a first counterweight device positioned within the orbital balancing passage and responsive to the control unit, wherein the control unit controllably moves the first counterweight device along the orbital balancing passage to adjust an angular position of the first counterweight device around the primary rotation axis to counteract a detected load imbalance in the drum (200a; Figures 12a-14b); and a second counterweight device positioned within the orbital balancing passage and responsive to the control unit, wherein the control unit controllably moves the second counterweight device along the orbital balancing passage to adjust an angular position of the second counterweight device around the primary rotation axis to counteract the detected load imbalance in the drum (200b; Figures 12a-14b), and wherein the one or more clocksprings comprise a first clockspring communicatively coupling the first counterweight device to the control unit and a second clockspring communicatively coupling the second counterweight device to the control unit (200a, 200b, 240); wherein the one or more clocksprings accommodate angular travel of the one or more counterweight devices for one or more revolutions around the primary rotation axis (see Figure 4; 200a and 200b are capable of complete revolutions).
Regarding claims 8, and 11-13, Bae is relied upon as above and further discloses: a laundry apparatus comprising: a tub defining a fluid containment envelope (20); a drum positioned within the fluid containment envelope of the tub and rotatable relative to the tub about a primary rotation axis, the drum comprising a laundry-receiving portion for receiving one or more articles of laundry (30, 32a); a motor coupled to the tub, wherein the motor is communicatively coupled to the control unit and operatively coupled to the drum to cause rotation of the drum, wherein the motor is isolated from fluid within the fluid containment envelope (40); wherein the first and second clocksprings are axially displaced along the primary rotation axis to allow independent orbital motion of the first and second clocksprings (241 and 242 are displaced along the axis of element 210; also, 240 has an elastic material which would allow axial displacement as claimed; paragraph 70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2016/0230328; cited by Applicant).
Regarding claim 4, Bae is relied upon as above, but does not expressly disclose wherein the one or more clocksprings are positioned radially inward of the one or more counterweight devices.  However, it is established that merely rearranging parts is obvious to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Bae, and to rearrange the location of the clocksprings/electrodes to be at other sides of the counterweight device, such as being radially inward or outward, and the results would have been predictable.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2016/0230328; cited by Applicant) in view of Kim et al.  (US 2014/0366591; cited by Applicant).
Regarding claims 7 and 14, Bae is relied upon as above, but does not expressly disclose a rotational commutation device for communicatively coupling the one or more clocksprings to the control unit, wherein the rotational commutation device comprises a rotating end connected to lead wires from the one or more clocksprings and a non-rotating end coupled to the control unit through lead wires extending from the non-rotating end to the control unit.
Kim discloses a laundry treatment apparatus having a drum (3), balancers (51, 53), balancing units (57), a connection line (67) enabling wired power supply to the balancing units (paragraph 112), a nonrotating first supply unit (Figure 4: 61; paragraph 100, 116) having first contact pieces (613), and a rotating second supply unit (63; paragraph 99, 116) having second contact pieces (633).
Because it is known in the art to have a rotational commutation device as claimed, and the results of the modification would be predictable, namely, providing power/signals between rotating and nonrotating components in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a rotational commutation device for communicatively coupling the one or more clocksprings to the control unit, wherein the rotational commutation device comprises a rotating end connected to lead wires from the one or more clocksprings and a non-rotating end coupled to the control unit through lead wires extending from the non-rotating end to the control unit.

Claim(s) 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2016/0230328; cited by Applicant), in view of Kim et al.  (US 2014/0366591; cited by Applicant), and further in view of Jun et al.  (US 9,303,351; cited by Applicant).
Regarding claim 15, Bae is relied upon as applied above and further discloses wherein a cross-sectional plane passing through the laundry apparatus at a position orthogonal to the primary rotation axis passes through the dynamic balancing assembly and the fluid containment envelope of the tub (Figure 1, see locations of 20, 100a, 100b). 
Bae does not expressly disclose wherein the cross-sectional plane passes through the one or more clocksprings.
Kim discloses a laundry treatment apparatus having balancing units (57) and unit power lines (576) to transmit power supplied to the housing power line (555), and the unit power lines (576) are located in a radial direction from the balancing unit (Figure 3).
Because it is known in the art to provide a unit power line radially from a balancing unit, and the results of the modification would be predictable, namely, providing power using a known arrangement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the cross-sectional plane passes through the one or clocksprings.
Bae does not expressly disclose wherein the cross-sectional plane passes through the motor.
Jun discloses a washing machine having a drum (120), a tub (110), and driving motors including a stator and rotor (130, 140).  The motors (130, 140) extend into an envelope in the tub (Figures 2-3: 110, 130, 140) defined by a gasket (170) which accommodates the motors (130, 140) in an internal space and protects them against washing water (col. 5, lines 24-27).  The motors (130, 140) are in the plane of the rear of the drum (Figure 2).  The arrangement increases a washing capacity and reduces vibration and noise (col. 2, lines 5-9).
Because it is known in the art to provide the motor within the tub and in the plane of the rear of the drum, and the results of the modification would be predictable, namely, reduction of vibration/noise and efficient use of space, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the cross-sectional plane passes through the motor.
Claims 16 is considered to be met by over Bae, in view of Kim, and further in view of Jun, which further results in: a tub comprising a fluid containment envelope and a motor receiving envelope that extends into a volume of the fluid containment envelope and is isolated from fluid received in the fluid containment envelope (Bae: 20; Jun: 130, 140, 170); a motor positioned within the motor receiving envelope such that the motor is positioned within the volume of the fluid containment envelope and isolated from the fluid received in the fluid containment envelope (Bae: 20; Jun: 130, 140, 170).
Regarding claim 19, Bae, in view of Kim, and further in view of Jun, is relied upon as above, but does not expressly disclose wherein the one or more clocksprings are positioned radially inward of the one or more counterweight devices.  However, it is established that merely rearranging parts is obvious to a PHOSITA.  MPEP 2144.04 (VI) (C) - Rearrangement of Parts.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Bae, in view of Kim, and further in view of Jun, and to rearrange the location of the clocksprings/electrodes to be at other sides of the counterweight device, such as being radially inward or outward, and the results would have been predictable.

 Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2016/0230328; cited by Applicant), in view of Kim et al.  (US 2014/0366591; cited by Applicant), in view of Jun et al.  (US 9,303,351; cited by Applicant), and further in view of Kim et al.  (US 2014/0366591; cited by Applicant).
Regarding claim 20, Bae, in view of Kim, and further in view of Jun, is relied upon as above, but does not expressly disclose a rotational commutation device for communicatively coupling the first and second clocksprings to the control unit, wherein the rotational commutation device comprises a rotating end connected to lead wires from the first and second clocksprings and a non-rotating end coupled to the control unit through lead wires extending from the non-rotating end to the control unit.
Kim discloses a laundry treatment apparatus having a drum (3), balancers (51, 53), balancing units (57), a connection line (67) enabling wired power supply to the balancing units (paragraph 112), a nonrotating first supply unit (Figure 4: 61; paragraph 100, 116) having first contact pieces (613), and a rotating second supply unit (63; paragraph 99, 116) having second contact pieces (633).
Because it is known in the art to have a rotational commutation device as claimed, and the results of the modification would be predictable, namely, providing power/signals between rotating and nonrotating components in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a rotational commutation device for communicatively coupling the first and second clocksprings to the control unit, wherein the rotational commutation device comprises a rotating end connected to lead wires from the first and second clocksprings and a non-rotating end coupled to the control unit through lead wires extending from the non-rotating end to the control unit.

Allowable Subject Matter
Claims 2, 3, 9, 10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the dynamic balancing assembly for a laundry apparatus as recited by the combination of claims 1 and 2, the laundry apparatus as recited by the combination of claims 8 and 9; or the laundry apparatus as recited by the combination of claims 16 and 17.  There is no apparent teaching, suggestion, or motivation to further modify the closest prior art, Bae et al. (US 2016/0230328; cited by Applicant), to further have the orbital balancing passage as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711